 case 1:1~-cv-UUbl t-Kl:SK-KMW          uocument b           1-11ea UL/14/1~   JJage 1 ot b JJage1u: IL




                        IN THE L'\ITED STATES DJSTRJCT COLRT
                           FOR THE DISTRICT OF NE\V JERSEY


SHEET METAL \VORKERS' HEALTH &                                            CIVIL ACTION
'WELFARE FOND OF LOCAL NO. 19 ct al.
1301 South Columbus BouleY,anl                                            NO. 1: 19-cv-00617
Philadelphia, PA 19147

                                       Plaintiffs.
                       Y.
CF INSTALLATIO'\ MANAGEl\1E'\T
230 Kings Highway East, Suih' J51
Haddonfield, N.J 0803j

                  and /or
2557 Cologne Avenue
Mays Landing, NJ 08330
                                       Dt•frndants.


                                              ORDER
                                              -----
        Jn lhis action DeftmdanL CF lnstallati(1n lVfanagen1cnt. has been regularly served with

the summc1ns and complain1, and ha:-. foih:d 10 plead or otherv,ise defend. and the legal time for

pleading has expired and the default of the said Defendant having been duly entered at{;ording

to Jaw: up(m the ,1pplic,ition ,if ~aid Plaintiffs, judgment is hereby entered against ;-,aid Defendant

in cnuformity with the cenifin1t ion anachcd hereto .

        WHEREFORE, ii is ORDERED, that Judgmen1 is enicred against Defendant and on

bchal f of Pia in1 i ffs in 1be aggregate anwunl of S24. 914,93. consisting of a principal delinquency

in the nn1ou111 of$ J5.618. 70. interest 1lm1ugh the present. in 1hc amount t>f '[t.636.49. liquidated

damages
    "'                                                   .
        in the amount of $3. !23,74 amt aWlrne\s· fees and ct>s1s in the amoum            or $2.5.36.00,
                                                                                                       '



\Vith pnst-judgment interest 10 run lhel t'lm at the rnte ol 6% foirn the date hacof until paid,

  -
together 'Nith st1ch additional rc,isouable attornevs' fee::- anJ cos1s \\hich mav l.,e im:urred in lhe
                                                     ~                              ~




co!Jection and enforcement necessary to achic\ e satisfaction of 1he j udgrnent in fa" or of Plaintiffs

and against Defendant.
case 1 :1~-cv-UUbl 1-1-<~K-KMW        uocument b      Hied UL/14/1~     Page Lor b Page1LJ: /";3




       11 is furth1..'r ORDERED. thar thi, .Judpncnl may b.: immedialel;, registered in any Court

ot coinpc1cni jurisdiction rcgardks~ of whether 1hc time ft,r appeal ha<.; expired.
